DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the after final amendment filed on 1/12/2022.

Examiner’s Comment
Upon further consideration, examiner hereby withdraws the last final office action mailed on 11/12/2021. In view of found prior art and the request for consideration, the finality mailed on 11/12/2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	The limitation as recited in lines 1-2 fails to comply with the written description requirement. Also, the claim 13 was cancelled.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “the barrier liner” as recited in lines 2 and 3 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US PAT. 9,048,128).
Tseng et al. teach an electrical device, as per claim 1, comprising: substrate (102); a trench structure (124) adjacent to the substrate; a magnetic core (130’, as shown in Fig. 2F’) in the trench structure, below an opening of the trench structure as shown in Figs. 2F and 2F’; and an upper dielectric layer (140) disposed over the magnetic core as shown in Fig. 2G (see also col. 4, lines 55-63 and col. 6, lines 20-46).
	Re. claim 21: Tseng et al. also teach an electromagnetic device, as per claim 21, comprising: an opening (125, as shown in Fig. 2B) within a core dielectric layer (124) of a first dielectric material, wherein the core dielectric layer has a top surface and side surfaces within the opening as shown in Fig. 2B; and a magnetic core (130, as shown in Fig. 2F) within the opening, wherein the magnetic core has a core top surface (130T) located below the dielectric layer top surface as shown in Fig. 2F and having a first width, and sloped sidewalls (130b, 130e) that slope from the top surface towards the side surfaces to a bottom core surface (130B) located between the top surface and a device substrate and having a second width greater than the first width as shown in Fig. 2F (see also col. 4, lines 55-63 and col. 6, lines 20-46).
	Re. claim 22: A protective coating (140) is formed over the side surfaces, the top surface of the magnetic core layer, and the sloped sidewalls of the magnetic core layer as shown in Fig. 2G.
	Re. claim 23: A layer of trench fill material (140) is formed within the opening and over the magnetic core layer as shown in Fig. 2G.
	Re. claim 26: The magnetic core layer has a trapezoidal sectional profile as shown in Figs. 2F or 2F’.

Allowable Subject Matter
Claims 2-9, 24, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 29 is allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729